MEMORANDUM OPINION

Nos. 04-07-00229-CR and 04-07-00230-CR
 
Armando Lopez GARZA,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No. 1, Bexar County, Texas
Trial Court No. 945575 and 971577
Honorable Al Alonso, Judge Presiding

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	February 20, 2008

DISMISSED
 Appellant has filed a motion to dismiss these appeals by withdrawing his notices of appeal. 
The motions are granted and these appeals are dismissed.  See Tex. R. App. P. 42.2(a). 
							PER CURIAM
Do Not Publish